Citation Nr: 1758950	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from August 2004 to December 2008.  He served in the Southwest Asia Theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Board remanded the case to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hands "lock up" and that he experiences tingling, numbness, and stiffness in his hands.  In a May 2009 post-deployment assessment, he reported that he had numbness or tingling in his hands or feet.  To date, these symptoms have not been attributed to a known clinical diagnosis.  Because the Veteran served in the Southwest Asia Theater of operations and is complaining of undiagnosed neurological signs and symptoms, the Board remanded his claims in February 2015, finding that an examination is necessary to determine whether the Veteran has a disability due to an undiagnosed illness.  See 38 C.F.R. § 3.317 (2017).  

Since July 2015, however, the Veteran has been incarcerated in the North Carolina Department of Corrections with an expected release date in 2021.  As such, scheduling him for a VA examination is problematic.  The United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Id.

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C. § 5711 (2012).  Nevertheless, when an examination of an incarcerated Veteran is necessary, the local Veterans Health Administration (VHA) Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  M21-1, Part III.iv.3.F.2.d. (accessed December 12, 2017).  

After learning of the Veteran's incarceration, the AOJ apparently attempted to arrange a VA examination with the North Carolina Department of Corrections, including arranging transportation to a VA facility or, in the alternative, to have medical personnel conduct the examination at the correctional facility.  The file contained instructions to document the response by the North Carolina Department of Corrections.  The AOJ apparently was unsuccessful but the documentation only states that all attempts were futile.  The AOJ did not document how and when it contacted the North Carolina Department of Corrections and the response.  The AOJ also did not arrange for a VA examiner to instead only review the file and then provide opinions to assist the Board in deciding the Veteran's claims. 

Based upon the current record, the Board is unable to find that VA tailored its assistance to meet the peculiar circumstances of the Veteran's confinement.  The Board cannot determine how many attempts the AOJ made or what response, if any, was received.  Even if an actual examination is not possible, in the alternative, a VA examiner should have reviewed the file and provided opinions to assist the Board in resolving the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination regarding his claims for service connection for a left hand disability and service connection for a right hand disability.  While it is recognized that the Veteran is incarcerated, the AOJ must make reasonable efforts to have the Veteran examined in accordance with the M21-1.  All attempts at scheduling an examination and responses from contacted agencies should be included in the claims file for the Board's review.    

If the VA examination cannot be conducted due to the Veteran's incarceration, the claims file should be made available to an examiner for an opinion without examination.  

The examiner should then provide a response to the following:

A) State whether any of the Veteran's complaints of tingling, numbness, stiffness, and "locking up" of his hands are attributable to a known clinical diagnosis. 

With respect to each diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service. 

Also please note if an organic disease of the nervous system was manifest within one year of separation (i.e., December 2009). 

B)  Alternatively, if the Veteran's complaints of symptoms such as tingling and "locking up" cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability (i.e., objective evidence perceptible to the examiner, or other non-medical indicators that are capable of independent verification). 

If the Veteran's complaints of symptoms such as tingling and "locking up" are found to represent an objective indication of chronic disability, the examiner should also describe the extent to which the illness has manifested.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

